Exhibit 10.17
SEVENTH AMENDMENT AND WAIVER
     This Seventh Amendment and Waiver (the “Agreement”) to the Credit Agreement
referred to below is dated as of August 7, 2008 and effective in accordance with
Section 4 below, by and among BOWATER INCORPORATED, a corporation organized
under the laws of Delaware (“BI”), BOWATER ALABAMA LLC (formerly known as
Bowater Alabama Inc.), a limited liability company organized under the laws of
Alabama (“BA”), BOWATER NEWSPRINT SOUTH LLC, a limited liability company
organized under the laws of Delaware (“BNS”), BOWATER NEWSPRINT SOUTH OPERATIONS
LLC (formerly known as Bowater Newsprint South Inc.), a limited liability
company organized under the laws of Delaware and the successor by merger to
Bowater Mississippi LLC (“BNSO”), each in its capacity as a Borrower under the
Credit Agreement referred to below (BI, BA, BNS and BNSO are collectively
referred to herein as the “Borrower”), certain Subsidiaries and Affiliates of
the Borrower party hereto (the “Grantors”), ABITIBIBOWATER INC., a corporation
organized under the laws of Delaware (the “Parent”), the Lenders and the
Canadian Lenders party hereto (collectively, the “Consenting Lenders”) pursuant
to an authorization (in the form attached hereto as Exhibit A, each a “Lender
Authorization”) and WACHOVIA BANK, NATIONAL ASSOCIATION, as administrative agent
(the “Administrative Agent”) for the Lenders party to the Credit Agreement
referred to below.
STATEMENT OF PURPOSE:
     The Borrower, the Lenders, certain other financial institutions and the
Administrative Agent are parties to the Credit Agreement dated as of May 31,
2006 (as amended by that certain First Amendment dated as of July 20, 2007, that
certain Second Amendment dated as of October 31, 2007, that certain Third
Amendment and Waiver dated as of February 25, 2008, that certain Fourth
Amendment dated as of March 31, 2008, that certain Fifth Amendment dated as of
April 30, 2008, that certain Sixth Amendment dated as of June 30, 2008, as
amended hereby and as further amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”).
     The Borrower has requested that the Administrative Agent, the Lenders and
the Canadian Lenders agree to amend the Credit Agreement and waive certain
requirements of the Collateral Assignment of Bonds and Indenture of Trust and
Subordination dated as of May 30, 2008 by and between BA and the Administrative
Agent (as amended, restated supplemented or otherwise modified from time to
time, the “Collateral Assignment”), in each case as more specifically set forth
herein. Subject to the terms and conditions set forth herein, the Administrative
Agent and each of the Consenting Lenders have agreed to grant such requests of
the Borrower.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:
     1. Capitalized Terms. Except as otherwise provided herein, all capitalized
undefined terms used in this Agreement (including, without limitation, in the
introductory paragraph and the statement of purpose hereto) shall have the
meanings assigned thereto in the Credit Agreement (as amended by this
Agreement).

 



--------------------------------------------------------------------------------



 



     2. Waiver of Bond Delivery Requirement. Pursuant to Section 13.2 of the
Credit Agreement and subject to the terms and conditions hereof, including,
without limitation, the conditions to effectiveness set forth in Section 4
hereof, the Consenting Lenders and the Administrative Agent hereby waive the
provisions of Section 10 of the Collateral Assignment requiring BA to deliver
original Assigned Bonds (as defined in the Collateral Assignment) or original
Replacement Bonds (as defined in the Collateral Assignment) to the
Administrative Agent.
     3. Credit Agreement Amendment. The table in Section 9.2 of the Credit
Agreement is hereby amended and restated as follows:

          Applicable Period   Minimum Ratio
Third Amendment Effective Date to March 31, 2008
    0.75 to 1.00    
April 1, 2008 through and including June 30, 2008
    1.00 to 1.00    
July 1, 2008 through and including September 30, 2008
    1.40 to 1.00    
October 1, 2008 through and including December 31, 2008
    1.75 to 1.00    
January 1, 2009 and thereafter
    2.00 to 1.00  

     4. Conditions to Effectiveness. Upon the satisfaction of each of the
following conditions, this Agreement shall be deemed effective as of June 29,
2008:
     (a) the Administrative Agent shall have received counterparts of this
Agreement executed by the Administrative Agent (on behalf of itself and each of
the Consenting Lenders by virtue of each Consenting Lender’s execution of a
Lender Authorization), the Borrower, the Parent and each of the Grantors;
     (b) the Administrative Agent shall have received executed Lender
Authorizations from the requisite Consenting Lenders;
     (c) the Administrative Agent shall have been reimbursed for all fees and
out-of-pocket charges and other expenses incurred in connection with this
Agreement, including, without limitation, the reasonable fees and disbursements
of counsel for the Administrative Agent;
     (d) the Borrower shall have paid to the Administrative Agent (or its
applicable affiliates), for the account of each Consenting Lender (including the
Administrative Agent and the Canadian Administrative Agent) that executes and
delivers this Agreement or a Lender Authorization to the Administrative Agent
(or its counsel) on or prior to 5:00 p.m. (Eastern Time) on August 6, 2008, an
amendment fee in an amount equal to (a) 10 basis points times the principal
amount of such Consenting Lender’s Commitment plus (b) 10 basis points times the

 



--------------------------------------------------------------------------------



 



principal amount of such Consenting Lender’s “Commitment” (as defined in the
Canadian Credit Agreement);
     (e) the Administrative Agent shall have received a corresponding amendment
to the Canadian Credit Agreement, in form and substance substantially consistent
with this Agreement (with such changes as are applicable only to the Canadian
Credit Agreement), duly executed by the Canadian Administrative Agent, the
Canadian Borrower, the Parent, each Canadian Guarantor and the requisite
Consenting Lenders (whether directly or through a lender authorization); and
     (f) the Administrative Agent shall have received such other instruments,
documents and certificates as the Administrative Agent shall reasonably request
in connection with the execution of this Agreement.
     5. Effect of the Agreement. Except as expressly provided herein, the Credit
Agreement, the Collateral Assignment and the other Loan Documents shall remain
unmodified and in full force and effect. Except as expressly set forth herein,
this Agreement shall not be deemed (a) to be a waiver of, or consent to, a
modification or amendment of, any other term or condition of the Credit
Agreement, the Collateral Assignment or any other Loan Document, (b) to
prejudice any other right or rights which the Administrative Agent or the
Lenders may now have or may have in the future under or in connection with the
Credit Agreement, the Collateral Assignment or the other Loan Documents or any
of the instruments or agreements referred to therein, as the same may be
amended, restated, supplemented or otherwise modified from time to time, (c) to
be a commitment or any other undertaking or expression of any willingness to
engage in any further discussion with the Borrower or any other Person with
respect to any waiver, amendment, modification or any other change to the Credit
Agreement, the Collateral Assignment or the Loan Documents or any rights or
remedies arising in favor of the Lenders or the Administrative Agent, or any of
them, under or with respect to any such documents or (d) to be a waiver of, or
consent to or a modification or amendment of, any other term or condition of any
other agreement by and among the Borrower, on the one hand, and the
Administrative Agent or any other Lender, on the other hand. References in the
Credit Agreement to “this Agreement” (and indirect references such as
“hereunder”, “hereby”, “herein”, and “hereof”) and in any Loan Document to the
Credit Agreement shall be deemed to be references to the Credit Agreement as
modified hereby. References in the Collateral Assignment to “this Agreement”
(and indirect references such as “hereunder”, “hereby”, “herein”, and “hereof”)
and in any Loan Document to the Collateral Assignment shall be deemed to be
references to the Collateral Assignment as modified hereby.
     6. Representations and Warranties/No Default/Covenant Regarding Bonds. By
their execution hereof:
     (a) the Parent, the Borrower and each of the Grantors hereby certifies,
represents and warrants to the Administrative Agent and the Lenders that after
giving effect to the waiver set forth in Section 2 and the amendment set forth
in Section 3, each of the representations and warranties set forth in the Credit
Agreement and the other Loan Documents is true and correct in all material
respects as of the date hereof (except to the extent that (A) any such
representation or warranty that is qualified by materiality or by reference to
Material Adverse Effect, in which

 



--------------------------------------------------------------------------------



 



case such representation or warranty is true and correct in all respects as of
the date hereof or (B) any such representation or warranty relates only to an
earlier date, in which case such representation or warranty shall remain true
and correct as of such earlier date) and that no Default or Event of Default has
occurred or is continuing;
     (b) the Borrower, the Parent and each of the Grantors hereby certifies,
represents and warrants to the Administrative Agent and the Lenders that:
     (i) it has the right, power and authority and has taken all necessary
corporate and other action to authorize the execution, delivery and performance
of this Agreement and each of the other documents executed in connection
herewith to which it is a party in accordance with their respective terms and
the transactions contemplated hereby; and
     (ii) this Agreement and each other document executed in connection herewith
has been duly executed and delivered by the duly authorized officers of the
Borrower, the Parent and each of the Grantors, and each such document
constitutes the legal, valid and binding obligation of the Borrower, the Parent
and each of the Grantors, enforceable in accordance with its terms, except as
may be limited by bankruptcy, insolvency, reorganization, moratorium or similar
state or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies;
     (c) the Parent, the Borrower and each Grantor covenants and agrees, that,
if at any time, after the date hereof, the Assigned Bonds (as defined in the
Collateral Assignment) or any Replacement Bonds (as defined in the Collateral
Assignment) or any other certificate, document or instrument evidencing the
right of the Bondholder (as defined in the Collateral Assignment) shall come
into its possession or be held by it, then it will immediately deliver and
pledge such Assigned Bonds, Replacement Bonds or other certificate, document or
instrument to the Administrative Agent for the ratable benefit of the Secured
Parties (as defined in the Collateral Assignment) together with an executed
endorsement in form and substance satisfactory to the Administrative Agent; and
     (d) no later than September 5, 2008, or such later date as the
Administrative Agent and the Canadian Administrative Agent may approve in their
sole discretion (the “Deadline”), the Administrative Agent shall have received
documentation in form and substance satisfactory to the Administrative Agent and
the Canadian Administrative Agent duly executed by BA and U.S. Bank, National
Association, as trustee under the Assigned Indenture (as defined in the
Collateral Assignment), confirming, among other things, the registration of all
bonds issued pursuant to the Assigned Indenture as of the date thereof and such
other matters as the Administrative Agent and the Canadian Administrative Agent
may request (such satisfactory documentation, the “Assigned Indenture
Documentation”). To the extent that the Administrative Agent has not received
the Assigned Indenture Documentation by the Deadline, the Parent, the Borrower
and each Grantor covenants and agrees, that upon the request of the Required
Lenders (or the Administrative Agent and the Canadian Administrative Agent, at
the request of the Required Lenders), it will, promptly, but in no event later
than thirty (30) days after such request, take all actions as are necessary to
have Replacement Bonds (as defined in the Collateral Assignment) issued and
delivered to the Administrative Agent, for the ratable benefit of the

 



--------------------------------------------------------------------------------



 



Secured Parties (as defined in the Collateral Assignment), together with an
executed endorsement in form and substance satisfactory to the Administrative
Agent and the Canadian Administrative Agent.   It is hereby agreed and
acknowledged that any failure by the Parent, the Borrower or any Grantor to
comply with the requirements set forth in the foregoing sentence shall
constitute an immediate Event of Default. 
     7. Reaffirmations. Each Credit Party (a) agrees that the transactions
contemplated by this Agreement shall not limit or diminish the obligations of
such Person under, or release such Person from any obligations under, the Credit
Agreement, the Parent Guaranty Agreement, the Subsidiary Guaranty Agreement, the
Collateral Agreement, the Collateral Assignment (other than as expressly set
forth in Section 2 above) and each other Security Document to which it is a
party, (b) confirms and reaffirms its obligations under the Credit Agreement,
the Parent Guaranty Agreement, the Subsidiary Guaranty Agreement, the Collateral
Agreement, the Collateral Assignment (other than as expressly set forth in
Section 2 above) and each other Security Document to which it is a party and
(c) agrees that the Credit Agreement, the Parent Guaranty Agreement, the
Subsidiary Guaranty Agreement, the Collateral Agreement, the Collateral
Assignment and each other Security Document to which it is a party remain in
full force and effect and are hereby ratified and confirmed.
     8. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     9. Counterparts. This Agreement may be executed by one or more of the
parties hereto in any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.
     10. Electronic Transmission. A facsimile, telecopy, pdf or other
reproduction of this Agreement may be executed by one or more parties hereto,
and an executed copy of this Agreement may be delivered by one or more parties
hereto by facsimile or similar instantaneous electronic transmission device
pursuant to which the signature of or on behalf of such party can be seen, and
such execution and delivery shall be considered valid, binding and effective for
all purposes. At the request of any party hereto, all parties hereto agree to
execute an original of this Agreement as well as any facsimile, telecopy, pdf or
other reproduction hereof.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date and year first above written.

              BORROWER:
 
            BOWATER INCORPORATED
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            BOWATER ALABAMA LLC
 
       
 
  By: Bowater Newsprint South LLC, its member
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            BOWATER NEWSPRINT SOUTH LLC
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            BOWATER NEWSPRINT SOUTH OPERATIONS LLC
 
       
 
  By: Bowater Newsprint South LLC, its manager
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            PARENT:
 
            ABITIBIBOWATER INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

[Signature Pages Continue]

 



--------------------------------------------------------------------------------



 



              GRANTORS:
 
            BOWATER AMERICA INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            BOWATER NUWAY INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       
 
            BOWATER NUWAY MID-STATES INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

[Signature Pages Continue]
Fourth Amendment – Bowater]]

 



--------------------------------------------------------------------------------



 



              WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrative Agent (on behalf of itself and the Consenting
Lenders who have executed a Lender Authorization) and as Issuing Lender,
Swingline Lender and a Lender
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title:    
 
       

Fourth Amendment – Bowater]]

 



--------------------------------------------------------------------------------



 



Exhibit A
Form of Lender Authorization
Fourth Amendment – Bowater]]

 



--------------------------------------------------------------------------------



 



LENDER AUTHORIZATION

Bowater Incorporated
Bowater Canadian Forest Products Inc.
Seventh Amendment to U.S. Credit Agreement
Ninth Amendment to Canadian Credit Agreement

August 7, 2008
Wachovia Bank, National Association
NC0680
1525 West W.T. Harris Blvd.
Charlotte, North Carolina 28262
Attention: Syndication Agency Services
The Bank of Nova Scotia
40 King Street West
Scotia Plaza, 62nd Floor
Toronto, Ontario M5W 2X6
Attention: Corporate Banking Loan Syndication

         
 
  Re:  
(a) The Seventh Amendment dated as of August 7, 2008 (the “U.S. Agreement”) to
that certain Credit Agreement dated as of May 31, 2006 (as amended, the “U.S.
Credit Agreement”) among Bowater Incorporated and the other New Borrowers party
thereto (collectively, the “U.S. Borrower”), the lenders party thereto (the
“U.S. Lenders”), and Wachovia Bank, National Association, as administrative
agent (the “U.S. Administrative Agent”) for the U.S. Lenders and (b) the Ninth
Amendment dated as of August 7, 2008 (the “Canadian Agreement” and, together
with the U.S. Agreement, the “Agreements”) to that certain Credit Agreement
dated as of May 31, 2006 (as amended, the “Canadian Credit Agreement”) among
Bowater Canadian Forest Products Inc. (the “Canadian Borrower”), the U.S.
Borrower, the lenders party thereto (the “Canadian Lenders”), and The Bank of
Nova Scotia, as administrative agent (the “Canadian Administrative Agent”) for
the Canadian Lenders.

     This Lender Authorization acknowledges our receipt and review of the
execution copy of the Agreements, each in the form posted on SyndTrak Online or
otherwise distributed to us by the U.S. Administrative Agent or the Canadian
Administrative Agent. By executing this Lender Authorization, we hereby approve
the Agreements and authorize the U.S. Administrative Agent or the Canadian
Administrative Agent (as applicable) to execute and deliver the Agreements on
our behalf.
     Each financial institution purporting to be a U.S. Lender and executing
this Lender Authorization agrees or reaffirms that it shall be a party to the
Agreements and the other Loan Documents (as defined in the U.S. Credit
Agreement) to which U.S. Lenders are parties and shall have the rights and
obligations of a “Lender” (as defined in the U.S. Credit Agreement), and agrees
to be bound by the terms and provisions applicable to a “Lender” under each such
agreement. Each financial institution purporting to be a Canadian Lender and
executing this
[August __, 2008 Amendment – Bowater]

 



--------------------------------------------------------------------------------



 



Lender Authorization agrees or reaffirms that it shall be a party to the
Agreements and the other Loan Documents (as defined in the Canadian Credit
Agreement) to which Canadian Lenders are parties and shall have the rights and
obligations of a “Lender” (as defined in the Canadian Credit Agreement), and
agrees to be bound by the terms and provisions applicable to a “Lender” under
each such agreement. In furtherance of the foregoing, each financial institution
executing this Lender Authorization agrees to execute any additional documents
reasonably requested by the U.S. Administrative Agent or the Canadian
Administrative Agent, as applicable, to evidence such financial institution’s
rights and obligations under the U.S. Credit Agreement or the Canadian Credit
Agreement, as applicable.
     A facsimile, telecopy, pdf or other reproduction of this Lender
Authorization may be executed by one or more parties hereto, and an executed
copy of this Lender Authorization may be delivered by one or more parties hereto
by facsimile or similar instantaneous electronic transmission device pursuant to
which the signature of or on behalf of such party can be seen, and such
execution and delivery shall be considered valid, binding and effective for all
purposes.
[Insert name of applicable financial institution]
By:
Name:
Title:                                                             
[August __, 2008 Amendment – Bowater]

 